ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                       )
                                                   )
Imperatis Corp. f/k/a Jorge Scientific Corporation )   ASBCA No. 60521
                                                   )
Under Contract Nos. W911QX-07-D-0012               )
                    W911QX-12-C-0011               )

APPEARANCES FOR THE APPELLANT:                         Paul A. Debolt, Esq.
                                                       Meredith L. Boylan, Esq.
                                                        Venable LLP
                                                        Washington, DC

                                                       James Y. Boland, Esq.
                                                        Venable LLP
                                                        Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Robert L. Duecaster, Esq.
                                                        Trial Attorney
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                               ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: 27 July 2017



                                                ~ACKLEFORD
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60521, Appeal of Imperatis Corp.
f/k/a Jorge Scientific Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                              2